COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:             01-15-00346-CV
Style:                    Araceli Zapata d/b/a El Super, Veljaco Corp., Inc., d/b/a El Super
                          Meat Market & Taqueria and Carmen Gloria Veljanovich v. Clear
                          Creek Independent School District, et al.
Date motion filed*:       April 17, 2015
Type of motion:           Motion to Extend the Time to File Notice of Appeal
Party filing motion:      Appellants
Document to be filed:     N/A

Is appeal accelerated?        No.

If motion to extend time:
       Original due date:                  April 1, 2015 (Notice of appeal deadline)
       Number of extensions granted:            0         Current Due Date: N/A
       Date Requested:                     April 17, 2015

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellants’ motion to extend the time to file their notice of appeal is granted because
          the notice was filed in the trial court on 4/16/15, within the 15-day grace period of the
          deadline from the 3/2/15 judgment, and we imply the timely filing of this motion. See
          TEX. R. APP. P. 10.5(b), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
          However, because appellant has failed to timely respond to the Clerk’s 5/11/15 late
          filing fee notice, this Court may dismiss the appeal without further notice unless this
          fee is paid within 10 days of the date of this order. See TEX. R. APP. P. 5, 42.3(c).

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: June 23, 2015

November 7, 2008 Revision